Exhibit 10.1
 
2010 AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
THIS 2010 AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made and
entered into to be effective as of the 28th day of June, 2010 (“Effective
Date”), by and between ANTs software inc., a Delaware corporation (the
“Company”), and Joseph Kozak (“Executive”).
 
WHEREAS, Company desires to retain Executive to serve as Chief Executive Officer
upon the terms and conditions hereinafter set forth; and
 
WHEREAS, Executive is willing to continue to serve as Chief Executive Officer of
Company; and
 
WHEREAS, Executive’s current Employment Agreement effective as of April 15, 2007
(the “Prior Agreement”) is for an indefinite term, continuing until such time as
the Agreement is terminated by either Company or Executive pursuant to the terms
of the Prior Agreement; and
 
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:
 
1.             Employment, Compensation and Benefits.  During the Term of this
Agreement, Company agrees to employ Executive and to pay the compensation and to
provide the benefits described below:
 
(a)           Title and Duties.
 
 
 
(i)   Title. During the Term (as defined in Section 2 herein), Executive shall
be employed as Chief Executive Officer, and President of Company, Subject to
election by the Company’s shareholders,  Executive shall also be a member of the
Board of Directors of Company (the “Board”) and Executive Committee, if any, of
Company.

 
(ii)           Duties.  The Executive shall faithfully perform for the Company
the duties incident to the offices of, Chief Executive Officer, and President
and shall report directly to the board
 
(iii)          Executive shall be permitted to perform duties located at the
office of the Company in Atlanta, Georgia.
 
(b)           Compensation.
 
 
 
(i)   Base Salary.  Executive’s base salary shall be at the rate of $500,000.00
per annum, payable in accordance with the Company’s normal payroll practices.

 
(ii)           Bonus.  Executive’s target bonus for 2010 shall be 50% of
Executive’s Base Salary (i.e., $250,000) dependent only upon the Company
achieving annual targets as mutually agreed to between Executive and the
Compensation Committee.
 
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
(iii)           Equity Awards.  The Company shall make the following awards as
of the Effective Date of this Agreement (the “Grant Date”):


(1)           A grant of performance restricted stock units for Three Million
Five Hundred Thousand (3,500,000) shares of the Company’s common stock (the
“Stock”) (the “2010 Equity Stock Grant”) shall be made upon the signing of this
Agreement with vesting of such Stock to occur in three (3) equal installments
beginning on the first anniversary of the Vesting Measurement Date and each
anniversary date thereafter until the third anniversary, at which time the Stock
granted hereby shall become fully vested.  In addition, the Equity Stock Grant
shall automatically vest upon the happening of the following events (i) Change
of Control of the Company as defined herein; (ii) termination of the Executive’s
employment other than for Cause as defined herein, and (iii) termination of the
Executive’s employment for Good Reason as defined herein.  The unvested Equity
Stock Grant shall automatically terminate upon the happening of the
following:  (i) termination of the Executive’s employment for Cause as defined
herein; and (ii) the Executive’s voluntary termination of his employment.


(c)           Stock Options.  The Executive shall be granted options (“Options”)
to purchase an aggregate of three million five hundred thousand (3,500,000)
shares of common stock at an exercise price equal to the closing market price of
the stock as of the Grant Date and shall be exercisable for a period of ten (10)
years from the Grant Date.  The Grant Date shall be the Effective Date of this
Agreement.  The Options shall vest in three (3) equal installments beginning on
the first anniversary of the Vesting Measurement Date and each anniversary date
thereafter until the third anniversary, at which time the Stock purchased shall
become fully vested.  In addition, the Options shall automatically vest upon the
happening of the following events (i) Change of Control of the Company as
defined herein; (ii) termination of the Executive’s employment other than for
Cause as defined herein; and (iii) termination of the Executive’s employment for
Good Reason as defined herein.  The unvested Options shall automatically
terminate upon the happening of the following:  (i) termination of the
Executive’s employment for Cause as defined herein.


(d)           Benefits.


(i)           ANTs Software Inc. Benefit Plans Generally.  Company shall provide
benefits as outlined in the ANTs corporate benefits plan.
 
 (f)           Indemnification.   Company shall provide Executive with directors
and officers errors and omissions insurance in amounts reasonably acceptable to
Executive.  Company agrees to indemnify, defend and hold harmless Executive, to
the fullest extent permitted by law and by the Company’s Articles of
Incorporation and Bylaws (or the applicable equivalent governing documents) with
respect to any and all claims which arise from or relate to Executive’s duties
as an officer, member of the Board, as well as any other position held by
Executive, or as a fiduciary of any employee Benefit Plan or similar capacity.
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(g)           Equity Participation.  All stock Options previously granted to
Executive by the Prior Agreement shall continue in force in accordance with
their terms.
 
(h)           Vacation.  Executive shall be entitled to vacation time and
holidays as are provided in general to executive employees of Company but shall
in any event be entitled to no less than four (4) weeks of vacation per
year.  Any unused vacation shall roll over to the subsequent year.
 
2.             Term and Termination.
 
(a)           Term.   Executive’s employment under this Agreement shall commence
on the Effective Date and shall continue through and until the 30th day of June,
2013 (the “Initial Term”).  Company and Executive agree to review an
extension/non extension of the Agreement and to provide a written notice of the
decision no later than six (6) months prior to the expiration of the then
applicable period.
 
(b)           Termination by the Company.  The Company has the right to
terminate Executive’s employment under this Agreement by written notice to
Executive at any time (i) for “Cause”; (ii) without Cause for any or no reason;
(iii) due to the disability of Executive; and (iv) death of Executive.  Any such
termination shall be effective thirty (30) days following the date of
Executive’s receipt of written notice but subject to any curative rights of
Executive.
 
3.             Effect of Certain Terminations.
 
(a)   Termination by Company For Cause.  The Company shall have the right to
terminate Executive’s employment at any time for Cause, as “Cause” is
hereinafter defined.  Executive shall continue to receive Base Salary for the
period ending thirty (30) days after the date of such termination plus any
accrued Bonus through such thirty day period.  Any rights and benefits the
Executive may have in respect of any other compensation or benefit shall be
determined in accordance with the terms of this Agreement or such other
compensation arrangements or such other plans or programs as applicable to
Executive.
 
“Cause” shall mean (a) Executive’s conviction of or pleading nolo contendere to
a criminal charge involving moral turpitude; (b) Executive’s willful and
continuous misconduct with regard to his material duties and responsibilities
which causes demonstrable harm of a material nature to the Company; (c)
Executive’s serious and persistent breach of Executive’s material obligations
under this Agreement (including any repeated failure to abide by the legal,
written directives presented to him by the Board; or (d) Executive’s gross
negligence (other than as a result of physical or mental impairment) with regard
to his duties; provided that in the case of (b), (c) and (d) above, such
misconduct, breach or negligence was not resolved or cured by Executive within
fifteen (15) days following Executive’s receipt of Company’s written notice to
Executive of Company’s intention to terminate Executive’s employment for Cause
as the result of such circumstances.  Such notice shall describe such
circumstances with sufficient particularity to give Executive a reasonable
opportunity to resolve or cure any such misconduct, breach or negligence.  For
purposes of this Agreement, an act (or omission) shall not be deemed “willful”
if, in the good-faith belief of Executive, such act (or omission) was in the
best interest of Company and such belief was reasonable.
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
 (b)           Termination by Company Other Than For Cause or by Executive for
Good Reason.  The foregoing notwithstanding, the Company may terminate the
Executive’s employment for whatever reason it deems appropriate, provided,
however, that in the event such termination is not based upon demonstrable Cause
as provided for hereinabove, the Company may terminate this Agreement without
Cause upon giving three (3) months prior written notice.  During such three (3)
month period, Executive shall continue to perform the Executive’s Duties
pursuant to this Agreement and the Company shall continue to compensate the
Executive in accordance with this Agreement.  Subsequent to such three (3) month
period, Executive shall be paid all compensation and benefits as set forth in
Section 3(b)(i) and (ii) of this Agreement.
 
(i)           If Executive’s employment under the Agreement is terminated by the
Company without Cause or the Executive terminates his employment for Good Reason
in each case prior to any Change of Control (as defined in Section 3(e)(iv)
below) and not in Anticipation of a Change in Control, as defined in Section
3(e)(iii) below, during the Term, the Executive shall be entitled to receive as
severance pay (in addition to the payment of Base Salary through the date of
termination) an amount equal to three (3) years of his current Base Salary,
payable over the three year period immediately following his termination in
equal monthly installments in accordance with the Company’s ordinary payroll pay
practices.  In addition, the vesting of all unvested Equity Grants and all other
Equity Awards (“Stock”) held by Executive shall accelerate and vest in full as
of the date of termination.  Executive shall have no obligation to mitigate
these post-employment payments by seeking other employment.
 
(ii)           If the Executive’s employment is terminated by the Company
without Cause or death, or the Executive terminates his employment for Good
Reason, Executive shall be entitled to receive (a) all compensation accrued and
unpaid prior to the date of termination; (b) an amount equal to three (3) times
his annual Base Salary payable; (c) an amount equal to two (2) times the average
of the Executive’s Bonus calculated based on the year 2010 and each successive
calendar year prior to the date of termination payable in a lump sum amount
within thirty (30) days of Executive’s termination plus; (d) the vesting of all
Stock Options, Equity Grants and Equity Awards owned by Executive as of the date
of termination.
 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
(e)           Definitions:
 
(i)            “Accrued Amounts” shall mean (x) all accrued but unpaid Base
Salary and vacation pay to be paid within thirty (30) days after termination;
(y) any bonus due as a result of actual performance but unpaid for any completed
Fiscal Year, to be paid in the calendar year of such termination when bonus
payments are customarily made to senior level executives; and (z) in respect of
the Fiscal Year in which the termination occurs, payment of an amount (the
“Prorated Bonus”) equal to a prorated portion of the actual annual bonus earned
based on performance during the Fiscal Year in which the termination occurs
based on actual results, which bonus shall be paid to Executive on or before
ninety (90) days following the date of termination; provided, however, that upon
a termination of Executive’s employment for Cause, or Resignation by Executive
without Good Reason (other than as a result of death, Disability, Mutual
Retirement or upon or following the expiration of the Term).  Accrued Amounts
shall not include a Prorated Bonus.
 
(ii)            “Accrued Rights” shall mean any amounts or benefits due to
Executive under any benefit or equity plan or program (other than a Severance
Plan) and Executive’s rights under the provisions of this Agreement and payable
in accordance with the terms of such plan or program.
 
 
 
(iii)           “Anticipation of a Change of Control” shall mean a knowing act
by the Board to terminate Executive’s employment hereunder without Cause or to
cause a circumstance constituting Good Reason to occur when the Board has
approved or is considering approval of a transaction or series of transactions
that the Board believes will result in a Change of Control during the Term or
the signing of a definitive agreement during the Term for a transaction or
series of transactions that would constitute a Change of Control.

 
 
 
(iv)           “Change of Control” means (a) the acquisition of ownership,
directly or indirectly, beneficially or of record by any Person or group (within
the meaning of the Securities Exchange Act of 1934 (“Act”) or any comparable
successor provisions of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Act) and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof) of equity interest
representing more than 50% of the aggregate voting power represented by the
issued and outstanding equity interest of Company; (b) occupation of a majority
of the seats on the Board by Persons who were neither (i) nominated by the Board
of Directors of Company nor (ii) appointed by the Directors so nominated;
provided a Person shall not be deemed so nominated or appointed if such
nomination or appointment is the result of a proxy contest or a threatened proxy
contest; (c) a merger, consolidation or other corporate transaction of Company
(a “Transaction”) such that the shareholders of Company immediately prior to
such transaction do not own more than 50% of the aggregate ordinary voting power
of the surviving entity immediately after such transaction in approximately the
same proportion to each other as immediately prior to the transaction; (d) the
sale of all or substantially all of the assets of Company; or (e) approval by
the shareholders of Company of a plan of liquidation or dissolution of Company;
provided that, to the extent necessary to comply with Section 409A of the
Internal Revenue Code and the Rules and Regulations promulgated thereunder, with
regard to the making of a distribution, “Change of Control” shall be limited to
the occurrence of a change in ownership, change in effective control or change
in the ownership of a substantial portion of the assets of Company, as such
terms are described in Treasury Regulation Section 1.409A-3(i)(5).

 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
 
 
 
(v)            “Good Reason” shall mean Executive terminates his employment as a
result of (a) any diminution of his titles, position or status without
Executive’s written consent thereof; (b) any material diminution of his duties,
responsibilities or authority, or the assignment to him of any duties materially
inconsistent with his positions, without Executive’s written consent thereof;
(c) any relocation of his principal office from Atlanta, Georgia without
Executive’s written consent thereof; (d) any material breach of this Agreement
by Company; or (e) the Board repeatedly overrides, supersedes or disregards
reasonable decisions by Executive or recommendations made by Executive to the
Board such that the Board materially interferes with Executive’s ability to
effectively function as the President and Chief Executive Officer, or the Board
otherwise takes actions that constructively represent a lack of confidence in
Executive’s ability to perform his duties and responsibilities; provided that in
all cases Executive must provide written notice within ninety (90) days
following the occurrence of such action or breach constituting Good Reason;
provided further that in all cases the Company shall have fifteen (15) days
following receipt of such notice to resolve or cure such action or breach
constituting Good Reason.

 
(vi)           “Mutual Retirement” shall mean a retirement with the mutual
agreement of the Executive and the Board with a successor chief executive
officer of Company approved by both in writing.
 
(vii)           “Person” shall mean any natural person, sole proprietorship,
general partnership, limited partnership, limited liability company, joint
venture, trust, unincorporated organization, association, corporation,
governmental authority or any other organization irrespective of whether it is a
legal entity and includes any successor or transferee of such entity.
 
(viii)           “Retirement” shall mean Executive’s voluntary termination of
employment with the Company without Good Reason.   To the extent that any Equity
Grant or Benefit Plan provides for additional benefits or rights upon a
retirement, Executive shall deem to qualify upon any termination (other than for
Cause) and to the extent such benefits or rights are greater as a “Retiree” than
otherwise provided based on the other classifications of such termination,
Executive shall receive such greater benefits or rights.
 
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
(f)           Disability Termination.          Company may terminate Executive’s
employment as a result of a “Disability” if Executive, as a result of mental or
physical incapacity, has been unable to perform his material duties for six (6)
consecutive months (or 180 days in any 360 day period).  Such termination shall
be only permitted while Executive is still so disabled and shall be effective on
thirty (30) days written notice to Executive, provided that such termination
shall not be effective if Executive returns to full-time performance of his
material duties within such thirty (30) day period and continues in such
full-time capacity (which full-time status shall be deemed to continue even in
the event that vacation or intermittent and diminimus sick leave is taken) for
six (6) consecutive months thereafter.  For the avoidance of doubt, in the event
that Executive does return to full-time performance but does not continue in
such full-time capacity for six (6) consecutive months thereafter, the
termination shall be deemed effective on thirty (30) days written notice
following the most recent date that Executive fails to continue in such
full-time capacity.  Notwithstanding the foregoing, in the event that as a
result of absence because of mental or physical incapacity, Executive incurs a
“Separation from Service” within the meaning of such term under Section 409A,
Executive shall on such date automatically be terminated from employment due to
disability.
 
(g)           Executive Benefits.          If Executive’s employment is
terminated by Company without Cause or by Executive for Good Reason, then
Company shall, at its expense and provided that Executive and/or his spouse and
dependents timely elect to participate in the Company’s group health and dental
benefit plans under COBRA, the Company shall provide reimbursements for or
direct payment to the carrier for the premium costs under COBRA for the
Executive, his spouse and dependents for twelve (12) months following
Executive’s date of termination.  Company’s obligation hereunder regarding group
health insurance shall cease upon Executive becoming covered by the health plan
of a subsequent employer.
 
4.           Company Sale.  In the event of a Change of Control and the Company,
its successor or transferee terminates the Executive’s employment other than for
Cause or the Executive terminates his employment for Good Reason, then, in lieu
of any payments to or on behalf of the Executive under Section 1(b)(i) and (ii)
hereof, the Company shall pay the Executive a lump sum payment equal to three
(3) times the Executive’s Base Salary as of the date of termination.


5.           Confidential Information; Non-Competition and Non-Solicitation.  In
consideration of Company’s entering into this Agreement with Executive,
Executive hereby:
 
(a)           Confidential Information.         Acknowledges that the continued
success of Company depends upon the use and protection of proprietary
information.  Executive further acknowledges that the proprietary information
obtained by him during the course of his employment with Company concerning the
business or affairs of Company is the property of Company (“Confidential
Information”).  Therefore, Executive agrees that during the Term and for one (1)
year thereafter, Executive will not disclose to any unauthorized person or use
for his own account, any Confidential Information, whether or not such
information is developed by him, without the Board’s written consent, unless and
to the extent that the information (i) is disclosed by Executive in the good
faith performance of his duties hereunder; (ii) becomes generally known to the
public other than as a result of Executive’s acts or omissions to act in
violation of this Section 5(a); or (iii) is required to be disclosed pursuant to
applicable law or court order.  Executive shall deliver to Company upon the
expiration or termination of employment, all memoranda, notes, plans, records,
reports, computer tapes,, printouts and software and other documents and data
(and all copies thereof) embodying or relating to the Confidential Information
of Company.
 
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
(b)           Non-Competition.        Agrees not to, during his employment and
for a period of twelve (12) months thereafter, voluntarily or involuntarily,
directly or indirectly, individually or on behalf of any entity or person, as a
partner, stockholder, director, officer, principal, agent, employee or in any
other capacity or relationship, engage in, aid or assist in any competition with
the Company within the United States of America or any foreign country where the
Company conducts business.  The Company and the Executive acknowledge the
reasonableness of this covenant not to compete and the reasonableness of the
geographic area and duration of time which is part of this covenant.  The
provisions of this section shall survive the termination of this Agreement by
either party.
 
(c)           Non-Solicitation.         Agrees that while Executive is employed
by Company and for a period of one (1) year following termination of Executive’s
employment with Company that Executive will not directly or indirectly, other
than in performing his duties for Company (i) solicit any employee of Company to
work for Executive or for any third party, including any competitor (whether an
individual or a competing company) of Company; or (ii) induce any such employee
of Company to leave the employ of Company.
 
(d)           Remedies.         Acknowledges and agrees that the Company’s
remedy at law for a breach or threatened breach of any of the covenants
contained in Sections 5(a), (b), or (c) may be inadequate and a breach thereof
will cause irreparable harm to the Company. Company may, in the event of a
breach or threatened breach and without posting any bond, shall be entitled to
obtain a temporary restraining order or other equitable relief which may be
available to the Company to prevent and/or deter such action or threatened
action.
 
6.          Miscellaneous.
 
(a)           Governing Law and Remedies.         The substantive laws of the
State of Georgia shall govern this Agreement, without giving effect to its
conflicts of laws principles.  Any disputes or issues arising out or relating to
any equity in Company that Executive has received or may become entitled to
receive shall also be governed by the laws of the State of Georgia or, with
respect to any equity awards granted on Company’s stock (except to the extent it
involves interpretation under this Agreement), the laws of the State of Georgia
shall prevail without regard to conflicts of laws principles.


(b)           Legal Fees.          Company shall promptly pay Executive’s
reasonable legal and financial advisory fees incurred in connection with the
entering into of this Agreement.


(d)           Arbitration.          Any dispute hereunder or with regard to any
document or agreement referred to herein, other than injunctive relief under
Section 5(d) hereof, shall be resolved by arbitration before the American
Arbitration Association in Atlanta, Georgia. Company shall pay Executive’s legal
fees and disbursements promptly upon presentation of invoices thereof, subject
to an obligation of Executive to repay such amounts if an arbitrator finds
Executive’s positions in such arbitration or dispute to have been frivolous or
made in bad faith.


(e)           Jurisdiction.          The Company hereby consents to the
jurisdiction of the federal and state courts in the State of Georgia.
 
 
 
- 8 -

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have caused this Agreement to be duly executed in their respective names and in
the case of the corporation, by its authorized representative, on the day and
year first above mentioned.
 

   
ANTS SOFTWARE INC.,
a Delaware Corporation
       
 By:   
Name and Title:   
 Address:   
/s/ Robert Kite
Robert Kite–Chairman Compensation C.
71 Stevenson Street Suite 400
San Francisco CA 94105
         
EXECUTIVE
       
By:   
Name:   
Address:   
/s/ Joseph Kozak
Joseph Kozak
 
       
Position:   
Chairman and Chief Executive Officer
                                         


 
 - 9 -

--------------------------------------------------------------------------------